DETAILED ACTION
This Office Action is in response to the After Final Consideration Pilot (AFCP) 2.0 filed on 15 January 2021.
Claims 1, 3-4, 7-8, 10 and 12-15 are presented for examination.
Claims 1, 4, 10 and 13-15 are amended.
Claims 2, 5-6, 9 and 11 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 9, filed 15 January 2021, with respect to the Objection to the Specification, specifically the Title have been fully considered and are persuasive.  The Objection to the Specification, specifically the Title has been withdrawn. 

Regarding Claims 1 and 13, the Applicant argues:
(1)	Claim 1 is believed to be allowable for at least the reason that claim 1, as amended herein, includes the allowable subject matter formerly recited in claim 9. While the language and scope of independent claim 13 are not identical to the language and scope of claim 1, the allowability of claim 13 is apparent in view of the above discussion 

(2)	Claim 4 is believed to be allowable for at least the reason that claim 4, as amended herein, includes the allowable subject matter formerly recited in claim 6. While the language and scope of independent claim 14 are not identical to the language and scope of claim 4, the allowability of claim 14 is apparent in view of the above discussion of claim 4. Accordingly, withdrawal of the rejection of claims 4 and 14 is respectfully requested [Remarks, page 10].

Regarding Claim 15, the Applicant argues:
(3)	Applicant notes that Claim 15, as amended herein, is similar in many relevant respects to allowed claim 10. The Office asserts that FIG. 8B and paragraph [0093] of Ishii teach “demultiplexing a plurality of third layer unit segments and segmentation control information from the one or more of the plurality of second layer data units”, as recited in claim 15. Office Action, p. 20. Applicant respectfully disagrees. FIG. 8B of Ishii is a partial block diagram illustrating a layer 1 processing unit. Ishii, ]} [0023], Ishii teaches that a subcarrier demapping unit 208106 of the layer 1 processing unit restores demapped subcarriers into a multiplexed signal, and a demultiplexer 208108 of the layer 1 processing unit segments the multiplexed signal into certain blocks. Ishii, ]} [0093], Nothing has been found, or pointed to, in Ishii which teaches that the subcarrier demultiplexer 208108 of the layer 1 processing unit de-multiplexes “third layer unit segments”, much less teaches that the subcarrier Kim which is believed to remedy the deficiencies of Ishii identified above [Remarks, page 10].


Regarding the first and second argument:
The amendments to claims 1, 4 and 13 are unclear.  Specifically, Claim 1 has been amended to recite “includes” into the second layer data unit… and “includes” into the second layer data unit…  The Examiner is not clear on what is meant by “includes”.  Appropriate correction is requested.

As per the third argument:
Claims 14 and 15 introduce new issues.  An updated search will be performed to address the amendments to the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATRESA A McCALLUM whose telephone number is (571)270-5385.  The examiner can normally be reached on M-F 7:00am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN N MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.A.M/Examiner, Art Unit 2469                                                                                                                                                                                                        /Ian N Moore/Supervisory Patent Examiner, Art Unit 2469